Citation Nr: 1309132	
Decision Date: 03/18/13    Archive Date: 03/25/13

DOCKET NO.  10-06 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial increased disability rating for bilateral hearing loss, evaluated as noncompensably disabling from April 30, 2009 to June 29, 2011 and as 10 percent disabling, from June 30, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel
INTRODUCTION

The Veteran served on active duty in the Army from April 1960 to April 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 decision by the above Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for bilateral hearing loss and awarded a noncompensable evaluation, effective April 30, 2009. 

In May 2011, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims folder and has been reviewed.  

The case was then remanded by the Board in June 2011.  After completing the development requested therein, the Appeals Management Center (AMC), by an August 2011 rating action, awarded a 10 percent rating for the Veteran's bilateral hearing loss, from June 30, 2011.  Despite the grant of an increased disability rating for the Veteran's bilateral hearing loss, he has not been awarded the highest possible evaluation available.  As a result, he is presumed to be seeking the maximum possible evaluation and the claim remains in appellate status.  AB v. Brown, 6 Vet. App. 35 (1993).  

In May 2012, the Board remanded the case so that another VA audiological examination could be scheduled.  The AMC provided a supplemental statement of the case (SSOC) in August 2012.  

The case was remanded a third time in October 2012 for additional development and adjudicative action.  The AMC provided a supplemental statement of the case in February 2013.  The Veteran's appeal has now been returned to the Board for further appellate consideration.  

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

FINDINGS OF FACT

1.  For the period from April 30, 2009 to June 29, 2011, valid audiological test results show no worse than Level II auditory acuity in the Veteran's right ear and Level III auditory acuity in his left ear.  No exceptional pattern of hearing impairment was shown during this time period.  

2.  Since June 30, 2011, valid audiological test results show no worse than Level II auditory acuity in the Veteran's right ear and no worse than Level III auditory acuity in his left ear.  No exceptional pattern of hearing impairment has been shown.

CONCLUSIONS OF LAW

1.  For the period from April 30, 2009 to June 29, 2011, the criteria for an initial compensable disability rating for bilateral hearing loss were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code (DC) 6100 (2012).

2.  Since June 30, 2011, the criteria for an initial disability rating in excess of 10 percent for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, DC 6100 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the merits of the issues on appeal, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

With regard to the Veteran's claim for an increased rating for his service-connected bilateral hearing loss, the Board notes that, where, as here, service connection has been granted and the initial ratings have been assigned, the claim of entitlement to service connection has been more than substantiated.  It has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements).  [In any event, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.]  

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the hearing loss claim adjudicated herein.  His in-service and pertinent post-service treatment reports are of record.  VA examinations were obtained in July 2009, June 2011, July 2012, and December 2012.  There is no objective evidence indicating that there has been a material change in the severity of his service-connected bilateral hearing loss since the Veteran was last examined.  38 C.F.R. § 3.327(a) (2012).  
When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the December 2012 VA examination is more than adequate, as it reflects a full review of all medical evidence of record, is supported by sufficient detail, and refers to specific documents and medical history and the Veteran's service history to support the conclusions reached.  The audiologist also indicated the level of presentation (decibel level) used during speech recognition testing and reconciled the discrepancies between the various speech recognition scores already of record.  

With respect to hearing loss claims in general, a Compensation and Pension (C&P) hearing examination worksheet was revised to include a discussion of the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dept. of Veterans Affairs Veterans, Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2012).  The United States Court of Appeals for Veterans Claims (Court) held that, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

Here the December 2012 VA examination report shows that the audiologist elicited from the Veteran information related to the functional effects caused by his bilateral hearing loss.  He/she specifically noted the Veteran's complaints of difficulty hearing and understanding conversational speech even at close range, but did not otherwise note any specific complaints as to the effect of his hearing loss on his occupation.  However, in Martinak, the Court noted that, even if an audiologist's description of the functional effects of the Veteran's hearing disability was somehow defective, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  Neither the Veteran nor his representative in the present case has alleged any prejudice caused by a deficiency in the examination here.  For these reasons, an additional VA examination is not necessary in this case in order to adjudicate the Veteran's claim for an increased evaluation for his service-connected hearing loss.  

During the course of the appeal, Compensation and Pension (C&P) hearing examination worksheets were revised to include a discussion of the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans, Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2010).  In Martinak v. Nicholson, 21 Vet. App. 447 (2007) the Court held that, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak, 21 Vet. App. at 455.

In this case, with the exception of difficulty understanding conversations, the VA examination reports do not note any particular complaints that the Veteran had as to the effect of his hearing loss on his daily activities and occupation.  However, in Martinak, the Court noted that, even if an audiologist's description of the functional effects of the Veteran's hearing disability was somehow defective, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  Neither the Veteran nor his representative has alleged any prejudice caused by a deficiency in the examinations here.  

Here, the December 2012 provides sufficient detail to rate the Veteran's service-connected bilateral hearing loss, including a thorough discussion of the effect of his symptoms on his functioning.  38 C.F.R. § 4.2 (2012); Abernathy v. Principi, 3 Vet.App. 461, 464 (1992) (citing Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that if the examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate).  The Board finds that there is no basis to conclude that the VA medical opinion is inadequate, or that a remand for a new examination is required.  Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

Thus, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  A remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit to the Veteran.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); & Quartuccio v. Principi, supra.  

Law and Analysis

The Veteran contends that his service-connected bilateral hearing loss is more disabling than reflected in the current disability ratings.

Disability evaluations are determined by comparing a veteran's present symptoms with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2012).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

The Veteran's entire history is considered when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of the recorded history of a disability is necessary in order to make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the regulations do not give past medical reports precedence over current findings where such current findings are adequate and relevant to the rating issue.  See Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  However, where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The Court has also held that staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  
In this case, service connection for bilateral hearing loss was established by a July 2009 rating decision, which assigned a noncompensable disability rating under DC 6100, effective April 30, 2009.  The Veteran appealed the initial evaluation assigned.  In August 2011, the disability rating was increased to 10 percent, effective June 30, 2011.  

Hearing loss is evaluated under DC 6100, which sets out the criteria for evaluating hearing impairment using puretone threshold averages and speech discrimination scores.  Numeric designations are assigned based upon a mechanical use of tables found in 38 C.F.R. § 4.85.  See Acevedo-Escobar v. West, 12 Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Audiometric results are matched on Table VI to find the numeric designation.  Then, the designations are matched with Table VII to find the percentage evaluation to be assigned for the hearing impairment.  To evaluate the degree of disability for service-connected hearing loss, the Rating Schedule establishes 11 auditory acuity levels, designated from Level I for essentially normal acuity, through Level XI for profound deafness.  38 C.F.R. § 4.85.  

The provisions of section 4.86 address exceptional patterns of hearing loss which are identified when each of the puretone thresholds at 1000, 2000, 3000, and 4000 hertz (Hz) is 55 decibels or more, or when the puretone threshold is 30 decibels or less at 1000 Hz, and 70 decibels or more at 2000 Hz.  38 C.F.R. § 4.86.  

Applying the regulations to the facts in the case, the Board finds that, prior to June 30, 2011, the criteria for a compensable rating were not met.  The record during this timeframe includes a July 2009 QTC audiological evaluation.  At that time puretone thresholds for the right ear were 35 30, 55, 80, and 100 decibels at 500, 1000, 2000, 3000, and 4000 Hz, respectively, and for the left ear at the same frequencies were 25, 20, 65, 80, and 100.  The results of the VA audiogram show an average puretone threshold of 66 decibels for both ears.  Speech recognition scores per Maryland CNC were 92 percent in the right ear and 88 percent in the left ear.  The level of presentation was 90 dB HL in both ears.  Exceptional patterns of hearing impairment were not indicated.  The diagnosis was moderate to profound bilateral high frequency sensorineural hearing loss.  

These VA audiometric findings reflect a numeric designation of Level II auditory acuity in the right ear and Level III auditory acuity in the left ear.  See 38 C.F.R. § 4.85, Table VI.  The point of intersection on Table VII reflects a level of hearing loss consistent with a noncompensable evaluation.  See 38 C.F.R. § 4.85.  The audiological results do not satisfy the criteria for a compensable rating due to an exceptional hearing loss pattern.  38 C.F.R. § 4.86.  

At the May 2011 hearing, the Veteran testified that his hearing had worsened since the July 2009 VA examination.  His representative stated that a presentation level of 90 dB HL during speech recognition testing, such as that used by the July 2009 QTC examiner, "doesn't accurately portray real world, real life situation."  

After the hearing, the Veteran submitted the results of a May 2011 private audiological evaluation.  The results, as shown by a graph, appear to reflect that pure tone averages were somewhat worse with findings of 60 decibels in the right ear with a discrimination score of 72, and 69 decibels in the left ear with a discrimination score of 64 percent.  The level of presentation was at the "most comfortable loudness" level at 55 dB HL on the right and 50 dB HL on the left.  The diagnosis was a very severe to profound high frequency bilateral sensorineural hearing loss characterized by recruitment, reflecting hypersensitivity to sounds and a reduced tolerance level.  The audiologist explained that the Veteran's sensorineural hearing loss was characterized by recruitment, which is the non-linear increase in loudness in the presence of the linear increase in intensity.  This means the Veteran's loudness appreciation or perception was unlike that of an individual with "normal" hearing.  As a result, the audiologist determined that speech discrimination testing must be conducted with a speech signal at intensity below the Veteran's tolerance level, thereby implying that the QTC audiologist had used an improper level of presentation.  

Pursuant to a June 2011 Board remand, the Veteran underwent a VA examination on June 30, 2011.  On audiometric testing puretone thresholds for the right ear were 10, 20, 50, 75, and 85, decibels at 500, 1000, 2000, 3000, and 4000 Hz, respectively, and for the left ear at the same frequencies were 10, 25, 65, 75, and 100.  The results of the VA audiogram show an average puretone threshold of 58 decibels in the right ear and 66 decibels in the left ear.  Speech recognition scores per Maryland CNC were 92 percent in the right ear and 60 percent in the left ear.  The level of presentation was 70 dB HL in the right ear and 85 dB HL in the left ear.  The diagnosis was normal hearing sensitivity through 1000 Hz with a sloping mild to severe sensorineural loss from 1500 to 4000 Hz and a profound drop at 6000 to 8000 Hz in the right ear, and normal hearing through 1000 Hz with a sloping mild to profound sensorineural loss from 1500 to 8000 Hz in the left ear.  Exceptional patterns of hearing impairment were not indicated.

These VA audiometric findings reflect a numeric designation of Level II auditory acuity in the right ear and Level VII auditory acuity in the left ear.  See 38 C.F.R. § 4.85, Table VI.  The point of intersection on Table VII reflects a level of hearing loss consistent with a 10 percent rating.  See 38 C.F.R. § 4.85.  The audiological results do not satisfy the criteria for a higher rating due to an exceptional hearing loss pattern.  38 C.F.R. § 4.86.  

Based upon these findings, the AMC RO, in an August 2011 rating decision, increased the Veteran's disability rating to 10 percent, effective June 30, 2011, the date of the VA examination in accordance with 38 C.F.R. § 3.400(o).  In essence, this was the earliest date on which it was factually ascertainable, from the record that an increase in disability warranting the assignment of a higher disability rating had occurred.  The Board agrees.  

However, following a thorough review of the June 2011 VA examination report, the Board noted that the results from the May 2011 private audiological report were inconsistent with both the QTC audiological examination conducted in July 2009 and, most notably, the VA audiological examination conducted just one month later in June 2011.  The claim was remanded for a new examination.  See Board Remand, May 2012.

In July 2012, the Veteran underwent a VA audiometric testing which revealed pure tone thresholds for the right ear of 15, 20, 50, 75, and 85, decibels at 500, 1000, 2000, 3000, and 4000 Hz, respectively, and for the left ear at the same frequencies, 10, 20, 65, 80, and 100.  The results show an average puretone threshold of 58 decibels in the right ear and 66 decibels in the left ear.  Speech recognition scores per Maryland CNC were 92 percent in the right ear and 80 percent in the left ear.  The diagnosis was bilateral sensorineural hearing loss through 6000 Hz.  Exceptional patterns of hearing impairment were not indicated.  

These VA audiometric findings reflect a numeric designation of Level II auditory acuity in the right ear and Level III auditory acuity in the left ear.  See 38 C.F.R. § 4.85, Table VI.  The point of intersection on Table VII reflects a level of hearing loss consistent with a noncompensable rating.  See 38 C.F.R. § 4.85.  The audiological results do not satisfy the criteria for a higher rating due to an exceptional hearing loss pattern.  38 C.F.R. § 4.86.  

However, the July 2012 VA examiner failed to indicate the level of presentation used during the speech recognition testing.  The examiner also failed to consider the speech recognition scores from the July 2009 QTC examination, the May 2011 private examination, and the June 2011 VA examination.  The claim was again remanded for additional examination.  See Board Remand, October 2012.

When examined by VA in December 2012, the Veteran reported that his hearing loss impacted his daily life in multiple ways, but primarily made ordinary conversations difficult to understand and follow.  On audiometric testing, puretone thresholds for his right ear were 15, 15, 55, 80, and 90, decibels at 500, 1000, 2000, 3000, and 4000 Hz, respectively, and for the left ear at the same frequencies were 10, 20, 65, 80 and 100, respectively.  The results of the audiogram show an average puretone threshold of 60 decibels in his right ear and 66 decibels in his left ear.  Exceptional patterns of hearing impairment were not indicated.  Speech discrimination ability was 96 percent in his right ear and 84 percent in his left ear.  The diagnosis was bilateral sensorineural hearing loss through 4000 Hz.  

These VA audiometric findings reflect a numeric designation of Level II auditory acuity in the right ear and Level III auditory acuity in the left ear.  See 38 C.F.R. § 4.85, Table VI.  The point of intersection on Table VII reflects a level of hearing loss consistent with a noncompensable rating.  See 38 C.F.R. § 4.85.  The audiological results do not satisfy the criteria for a higher rating due to an exceptional hearing loss pattern.  38 C.F.R. § 4.86.  

The examiner noted that the levels of presentation of the Maryland CNC word lists for the right ear were at 70 dBHL and the Veteran scored 96 percent, so no further levels were used.  For the left ear, presentations were made at 80 dBHL, 85 dBHL, and at 90 dBHL.  The scores were 84 percent at both 80 HL and at 85HL and 76 percent at 90 HL.  The examiner explained that the 84 percent score was reported since it was the best score and had been achieved at two different levels.  

The VA audiologist noted review of the claims file, including the multiple different word recognition scores, that were obtained in July 2009, (scores of 92 percent-right and 88 percent-left with presentation levels of 90HL); May 2011 (scores of 72 percent-right at 50HL and 64 percent-left at 60 HL); June 2011 (scores of 92 percent-right at 70HL and 60 percent left at 85 HL); and in July 2012 (scores of 92 percent-right and 80 percent-left both at 90 HL). 

In discussing why these presentation values varied so much, the examiner explained that with the exception those obtained in May 2011, the values in the right ear were all relatively the same, either 92 or 96 percent.  He noted that the private examiner in May 2011 used very soft presentation levels of 50 dBHL right and 60 dBHL left, which are too low and should be thrown out.  Addressing the inconsistencies of the scores in the left ear, only two scores were below 80 percent and the one obtained in May 2011 has already been addressed and thrown out.  The score of 60 percent from June 2011 was obtained at a presentation level of 85 dBHL, which was used again during the current examination and yielded a word recognition score of 84 percent as well as a presentation level of 80 dBHL.  

The examiner went on to explain that all hearing and speech testing are behavioral tests and depend on the cooperation of the patient.  They also depend on how the patient is feeling that day and his or her overall participation effort yielded.  Some days patients do not feel well, and concentration is difficult.  That said, it was the audiologist's professional opinion that the scores obtained in June 2011 for the left ear should also be thrown out for the reasons stated above.  Thus, just looking at the scores from July 2009, July 2012, and the current December 2012, all the word recognition scores are essentially in agreement as they are from 80-88 percent.  Therefore, the inconsistencies are resolved.  

After a review of the medical evidence, using the VA audiological test results from July 2009, July 2012 and December 2012 and resolving all doubt in the Veteran's favor, the criteria for the assignment of an initial compensable disability rating prior to June 30, 2011, and an initial compensable disability in excess of 10 percent since June 30, 2011, are not met.  

In reaching this conclusion, the Board has not overlooked the general quality of life problems described by the Veteran when he complained that it was difficult to hear normal conversations.  Although there is no reason to doubt his difficulties, the Veteran's hearing loss disability is evaluated on the objective findings demonstrated during audiological examination.  The fact that his hearing acuity is less than optimal does not, by itself, establish entitlement to higher disability ratings.  To the contrary, it is clear from the Rating Schedule that higher ratings can be awarded only when loss of hearing has reached a specified measurable level.  That level of disability has not been demonstrated in the present case.  The "assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

It is not the Board's intent, in its discussion of the merits of this case, to in any way trivialize the severity of the Veteran's complaints or the sincerity of his beliefs concerning the gravity of his symptoms.  Inasmuch as he is not competent to identify a specific level of disability as determined by the appropriate diagnostic codes, there is no means to increase the disability rating based on the medical evidence currently of record, especially because no other codes of the rating schedule provide a basis for the application of a higher rating.  
The Board has also considered the provisions of 38 C.F.R. § 3.321(b)(1), which stipulate that an extraschedular rating is in order when there exists such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.  Therefore, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the schedular evaluation in this case is not inadequate.  The Veteran has not identified any factors which may be considered to be exceptional or unusual as to render impractical the application of the regular schedular standards, and the Board has been similarly unsuccessful.  As discussed above, there are higher ratings available for the Veteran's service-connected bilateral hearing loss, but the required manifestations have not been shown in this case.  Moreover, there is no evidence that the service-connected hearing loss has required hospitalization at any pertinent time during this appeal, and the VA examination is void of any finding of exceptional symptomatology beyond that contemplated by the schedule of ratings.  

The Board has also considered the Veteran's assertions that his service-connected hearing loss has caused significant impairment, and he is competent to describe readily visible and identifiable symptoms.  While the Board is sympathetic to the difficulties that the Veteran's hearing loss may cause him in his employment, he has not indicated or suggested that his hearing loss has caused him to miss any time from work or receive a less-than-satisfactory performance evaluation or appraisal.  Neither is there any indication of demotion or special accommodation having to be made to compensate for his hearing loss.  In other words, the regular schedular standards contemplate the symptomatology shown.  Accordingly, the Board finds that criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Consequently, the criteria for the assignment of higher disability ratings for the service-connected bilateral hearing loss are not met.  The Board has reviewed the claim mindful of the guidance of Fenderson, supra.  The current levels of disability shown are encompassed by the ratings assigned, and, with due consideration to the provisions of 38 C.F.R. § 4.7, higher evaluations are not warranted for this disability for any portion of the time period under consideration.  There is no basis for the assignment of further staged ratings.  

Lastly, the Court has recently held that a request for a total disability rating based on individual unemployability due to service-connected disability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  However, the holding of Rice is inapplicable here because the evidence of record does not illustrate that the Veteran's service-connected hearing loss prevents him from obtaining and maintaining gainful employment-nor has the Veteran contended otherwise.  Thus, at this point, there is no cogent evidence of unemployability due solely to this service-connected disability, and the issue of entitlement to a TDIU need not be addressed further.  

The preponderance of the evidence is against the claim, and there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b) (West 2002).  


ORDER

An initial compensable disability rating for bilateral hearing loss from April 30, 2009 to June 29, 2011 is denied.

A initial disability rating in excess of 10 percent for bilateral hearing loss from June 30, 2011 is denied. 


____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


